Exhibit ARTICLES OF AMENDMENT TO ARTICLES OF INCORPORATION OF TECHNOLOGY RESEARCH COPORATION The undersigned, as the President and Secretary of TECHNOLOGY RESEARCH CORPORATION, in accordance with the Florida General Corporation Act and its Bylaws, hereby adopts the following Articles of Amendment: 1.Article IV of this Corporation’s Articles of Incorporation is hereby amended in its entirety so as to read, after amendment, as follows: “ARTICLE IV Capital Stock The capital stock authorized, the par value thereof, and the characteristics of such stock shall be as follows: Number of Shares Shares AuthorizedPar Value Per shareClass of Stock 10,000,000$.17Common The consideration for all of the above stock shall be payable in cash, property (real or personal), labor or services in lieu of cash; at the just valuation to be fixed by the Board of Directors of the Corporation.” 2. Amendment Adopted: May 30, 1984 by the shareholders. IN WITNESS WHEREOF, the undersigned have executed these Articles of Amendment on the 13 day of June, /S/ Raymond H.
